    20-10242-smb        Doc 17-1 Filed 02/11/20 Entered 02/11/20 14:06:37                Exhibit A -
                          Proposed Sale Procedures Order Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ x
In re                                                        :
                                                             : Chapter 7
                                                             :
HELIOS AND MATHESON ANALYTICS                                : Case Nos. 20-10242-smb
INC., et al.,1                                               :
                                                             : (Jointly Administered)
                                                             :
                                    Debtors.                 :
------------------------------------------------------------ x

    ORDER (A) APPROVING SALE PROCEDURES TO BE UTILIZED BY TRUSTEE’S
    FINANCIAL ADVISOR; (B) SETTING DATE FOR SALE(S) APPROVAL HEARING;
           (C) APPROVING THE FORM AND MANNER OF NOTICE; AND
                   (D) GRANTING OTHER RELATED RELIEF

         Upon the Motion (the “Motion”)2 dated February 10, 2020 of Alan Nisselson

(“Trustee”), trustee for the chapter 7 estates (“Estates”) of Helios and Matheson Analytics, Inc.,

a/k/a MovieFone, Case No. 20-10242-smb, Zone Technologies, Inc., a/k/a Red Zone, a/k/a Zone

Intelligence, Case No. 20-10243-smb, and MoviePass, Inc., Case No. 20-10244-smb

(collectively, “Debtors”), by his attorneys, Windels Marx Lane & Mittendorf, LLP (“Windels

Marx”), for entry of an order (this “Sale Procedures Order”) (a) approving sale procedures to be

utilized by the Trustee’s financial advisors to sell certain of the Debtors’ assets; (b) setting a date

for a sale(s) approval hearing; (c) approving the form and manner of notice; and (d) granting

other related relief;

         And the Court having entered an Order Scheduling Hearing (Doc. __), which scheduled a

hearing on the Motion for February 25, 2020;


1
  The Debtors in the jointly administered Chapter 7 cases, together with the last four digits of each
Debtor’s federal tax identification number, are as follows: Helios and Matheson Analytics, Inc., a/k/a
MovieFone (9913), Zone Technologies, Inc., a/k/a Red Zone, a/k/a Zone Intelligence, (5124), and
MoviePass, Inc. (9893).
2
  Capitalized terms not otherwise herein defined shall have the meanings ascribed to such terms in the
Motion.


{11781240:3}
  20-10242-smb       Doc 17-1 Filed 02/11/20 Entered 02/11/20 14:06:37               Exhibit A -
                       Proposed Sale Procedures Order Pg 2 of 3



         And the Trustee having caused service of the Motion and/or notice thereof to be filed

with the Court and served upon all parties listed in the Affidavit of Service on file with the

Court, which notice constitutes due and sufficient notice of the Motion and the Sales Procedures

Hearing (defined below) under the circumstances of this case;

         And the Court having held a hearing on February 25, 2020 to consider the Motion and

supporting papers, including the Declaration of Alan Nisselson, and any filed responses or

objections to the relief sought in the Motion (the “Sale Procedures Hearing”); and the Trustee

and Windels Marx, Leslie S. Barr, Esq., of counsel, having appeared at the Sale Procedures

Hearing in support of the Motion;

         And upon all of the proceedings had before the Court, and the Court having determined

on the record of the Sale Procedures Hearing that the relief sought in the Motion should be

granted as set forth below; and good and sufficient cause appearing therefore, and after due

deliberation;

         IT IS HEREBY ORDERED THAT:

         1.     The Sale Procedures as set forth in the Motion are hereby APPROVED, and the

Trustee is authorized to take or cause to be taken all actions necessary or appropriate to

implement the Sale Procedures as set forth in the Motion.

         2.     The Notice of Auction Sale(s), attached hereto, shall be served by regular mail

upon all creditors of records and parties in interest and by email for those creditors for whom the

Trustee has only email addresses as set forth in the Motion no later than _____.

         3.     On March __, 2020 at __:00 _.m., prevailing Eastern time, the Court will hold

a hearing (the “Sale Approval Hearing”), in Courtroom 723 at the United States Bankruptcy

Court for the Southern District of New York, One Bowling Green, New York, New York 10004,




{11781240:3}                                    2
  20-10242-smb       Doc 17-1 Filed 02/11/20 Entered 02/11/20 14:06:37                 Exhibit A -
                       Proposed Sale Procedures Order Pg 3 of 3



to consider entry of an order pursuant to 11 U.S.C. § 363 approving the Trustee’s selection of the

highest or best bids made at the Auction sales of the Debtors’ assets conducted by the Trustee’s

financial advisor.

         4.    Objections, if any, to the approval of the Auction sales must be in writing, stating

in detail the reasons therefor, and filed on the docket of this case utilizing the Bankruptcy

Court’s Electronic Case Filing system (for which a PACER password is required), with copies

delivered to Bankruptcy Judge Bernstein’s Chambers, and served upon: (i) Windels Marx Lane

& Mittendorf, LLP, counsel for the Trustee, 156 West 56th Street, New York, New York 10019,

Attn: Alan Nisselson, Esq. and Leslie S. Barr, Esq.; and (ii) Office of the United States Trustee,

U.S. Federal Office Building, 201 Varick Street, Suite 1006, New York, New York 10014, Attn:

Greg Zipes, Esq., so that they are filed and actually received by all of them not later than

5:00 p.m. on March __, 2020, prevailing Eastern time.

         5.    This Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Sale Procedures Order.

Dated: New York, New York
                   , 2020
                                      ___________________________________
                                      UNITED STATES BANKRUPTCY JUDGE




{11781240:3}                                     3
